Citation Nr: 0612545	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-05 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from February 1966 to 
August 1969 and from July 1971 to January 1988.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 RO decision.  

The Board remanded this case for additional development of 
the record in June 2005.  


FINDING OF FACT

The currently demonstrated low back degenerative changes are 
shown to likely be to due to injury or another event of the 
veteran's period of active service.  


CONCLUSION OF LAW

The veteran's disability manifested by lumbar degenerative 
changes is due to disease or injury that was incurred in 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 
5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
However, given the favorable action taken hereinbelow, 
further discussion explaining how VA complied with this Act 
is unnecessary.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A careful review of the service medical records shows that, 
in December 1966, the veteran reported injuring his back; he 
was diagnosed with a contusion.  He was treated in September 
1973 for low back pain with muscle spasm and neurological 
deficit; his diagnoses included those of acute lumbosacral 
strain and rule out herniated nucleus pulposus (HNP).  

In October 1974, during service, the veteran was treated for 
lumbosacral strain with a two to three year history of lower 
back pain.  In January 1976, he sought treatment for low back 
symptoms including right leg numbness; he was diagnosed with 
lumbosacral strain, non-discogenic low back pain, and rule 
out HNP.  He was thereafter treated for back pain in 1979 and 
1981.  

The post-service medical evidence on file includes VA, 
private, and military hospital treatment reports dated from 
July 1991 to March 2005.  The records show complaints of low 
back pain starting in 1991, and diagnoses including lumbar 
degenerative joint disease, strain and spondylosis.  

The records also document his report of slightly injuring his 
back in a motor vehicle accident (MVA) in January 1990 and 
injuring the back while lifting appliances at work in July 
1991.  

In connection with his claim, the veteran was examined by VA 
in July 2005.  The examiner apparently had difficulty 
locating the service medical records described hereinabove, 
but did record the veteran's account of treatment for back 
problems in service.  

Following examination, the examiner diagnosed lumbar 
degenerative disc disease without radiculopathy (and noted 
that X-ray studies showed mild degenerative changes in the 
lumbosacral spine).  

The examiner concluded that, if the veteran received 
treatment on multiple occasions in service for low back 
problems as he described, then it would be more likely than 
not that the current back disorder was related to activities 
in service.  

As indicated, the service medical records clearly document 
numerous occasions in which the veteran sought treatment for 
lower back complaints.  The post service medical evidence 
documents continued treatment for lower back complaints 
starting within four years of the veteran's retirement from 
service, and the July 2005 VA examiner offered an opinion 
supportive of the veteran's claim.  

The Board notes that the veteran apparently injured his back 
twice since his retirement.  Nevertheless the July 2005 
examiner believed the current low back disorder was related 
to service, provided the veteran's assertions concerning 
treatment in service were corroborated.  

The Board points out that the account of his medical history 
the veteran provided to the examiner is corroborated by 
service medical records in all material respects.  

Accordingly, the Board finds that the preponderance of the 
evidence supports the claim.  Accordingly, service connection 
for lumbar degenerative changes is warranted in this case.  


ORDER

Service connection for lumbar degenerative changes is 
granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


